           Case 2:21-cv-00511-GMN-NJK Document 3 Filed 04/01/21 Page 1 of 1




 1

 2                              UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4 LaQuan Thompson,                                     Case No.: 2:21-cv-00511-GMN-NJK

 5          Petitioner,
                                                          Order Denying Application to Proceed
 6 v.                                                             In Forma Pauperis

 7 Jerry Howell, et al.,
                                                                         [ECF No. 1]
 8          Respondents.

 9

10         Petitioner has filed an application to proceed in forma pauperis with an attached petition

11 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The court finds that

12 petitioner can pay the full filing fee of $5.00.

13         IT IS THEREFORE ORDERED that the application to proceed in forma pauperis (ECF

14 No. 1) is DENIED. Petitioner shall have 30 days from the date that this order is entered to have

15 the filing fee of $5.00 sent to the Clerk of Court. Failure to comply will result in the dismissal of

16 this action.

17         IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this order.

18 Petitioner is ordered to make the necessary arrangements to have one copy of this order attached

19 to the check paying the filing fee.

20         Dated: April 1, 2021

21                                                            _________________________________
                                                              U.S. District Judge Gloria M. Navarro
22

23
